--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 EXHIBIT 10.2



STANDARD PACIFIC CORP.
STANDARD TERMS AND CONDITIONS FOR
RESTRICTED STOCK GRANTS
2008 EQUITY INCENTIVE PLAN
 
 
SECTION 1 - TERMS OF RESTRICTED STOCK GRANT

 
STANDARD PACIFIC CORP., a Delaware corporation (the “Company”), has granted to
the individual (the "Recipient") named in the Term Sheet provided to the
Recipient herewith (the “Term Sheet”) the number of shares (the “Shares”) of the
Company's Common Stock, $0.01 par value per share (the “Common Stock”), set
forth in the Term Sheet upon the other terms and subject to the conditions set
forth in the Term Sheet, these Standard Terms and Conditions (as amended from
time to time), and the Company's 2008 Equity Incentive Plan (the “Plan”).
 
 
SECTION 2 – ESCROW OF SHARES

 
The Shares will be held by the Company or its agent pending vesting.  Shares
that do not vest will be forfeited and automatically transferred back to the
Company without requiring any action by the Recipient.  The Company will release
vested Shares to the Recipient promptly following the date on which any Shares
have vested; provided, that, the Recipient has paid to the Company an amount
sufficient (or the Company has withheld a sufficient number of Shares) to
satisfy any taxes or other amounts required by any governmental entity to be
withheld and paid over to such governmental entity for the Recipient's
account.  The Company may cancel all or any portion of the Shares without
further action by the Recipient if the Shares are forfeited or otherwise
required to be transferred back to the Company pursuant to these Standard Terms
and Conditions.
 
 
SECTION 3 – TAX ELECTIONS AND WITHHOLDING

 
A.  
Acknowledgment.  The Recipient acknowledges that he or she (i) will rely on tax
advice from the Recipient's own advisors and has not received, and is not
relying upon, any tax representations or advice from the Company or any
representative of the Company, and (ii) is obligated to satisfy in full any and
all taxes and tax withholding requirements as may arise in connection with the
grant or vesting of the Shares, regardless of any action the Company takes with
respect to any tax withholding obligations that arise in connection with the
Shares.  The Company does not make any representation or undertaking regarding
the treatment of any tax withholding in connection with the grant or vesting of
the Shares or the subsequent sale of Shares.  If the Recipient makes an election
pursuant to Section 83(b) of the Internal Revenue Code the Recipient must notify
the Company in writing , within ten days of filing such election with the
Internal Revenue Service. The Company does not commit and is under no obligation
to structure the award of the Shares to limit the Recipient's tax liability.

 
B.  
Payment of Withholding Taxes.  At the time of any event in connection with the
Shares (e.g., vesting) that the Company determines may result in any Tax
Withholding Obligation (as defined below), the Recipient shall be deemed to have
instructed and authorized the Company to withhold the whole number of Shares
(rounded up in the case of fractional shares) as the Company determines to be
sufficient to satisfy the Tax Withholding Obligation.  The number of Shares that
will be withheld by the Company to satisfy any Tax Withholding Obligation will
be determined based upon the closing price of the Company's common stock on the
day the Tax Withholding Obligation arises (or if not a trading day on which the
exchange listing the Company's common stock is open, the immediately succeeding
trading day).  To the extent the value of the Shares withheld exceeds the
Recipient's Tax Withholding Obligation (due to rounding up), the Company shall
pay such excess cash to the Recipient through payroll or otherwise as soon as
practicable.

 
 

--------------------------------------------------------------------------------

 

 
Notwithstanding the foregoing, if the Company at any time determines that it is
undesirable for the Company to withhold the Shares, the Company may elect not to
withhold the Shares and in lieu thereof shall permit the Recipient to sell on
the open market, consistent with the other provisions of these Standard Terms
and Conditions and the Plan, the number of Shares that would otherwise have been
withheld by the Company pursuant to this Section 3.

 
C.  
Definition of Tax Withholding Obligation.  For purposes hereof "Tax Withholding
Obligation" means the amount the Company is required to withhold and pay over to
a governmental entity for the account of the Recipient with respect to
any domestic or foreign tax withholding obligation (whether national, federal,
state or local, including any social security tax obligation), except that, for
purposes of federal and state income tax, the withholding obligation shall be
deemed to be the highest federal and state marginal tax rate irrespective of the
actual withholding obligation.

 
 
SECTION 4 - TERMINATION OF EMPLOYMENT

 
A.  
Death or Total and Permanent Disability.  If the Recipient's employment with the
Company terminates as a result of the death or Total and Permanent Disablement
(defined in the Plan) of the Recipient, then any portion of the Shares that have
not vested as of the date of termination shall immediately vest.  The Recipient
shall not be deemed to have a Total and Permanent Disablement unless proof of
the existence thereof is furnished to the Company in such form and manner, and
at such times, as the Company may require.  The determination of the Company as
to an individual's Total and Permanent Disablement shall be conclusive on all of
the parties.

 
B.  
Termination for Any Reason Other than Death/Disability.  If the Recipient’s
employment with the Company is terminated for any reason other than the death or
Total and Permanent Disablement of Recipient, then all Shares that were unvested
as of the date of such termination shall not vest and shall be forfeited to the
Company.

 
 
SECTION 5 - RESTRICTIONS ON RESALES OF SHARES

 
The Company may impose such restrictions, conditions or limitations as it
determines appropriate as to the timing and manner of any resales by the
Recipient or other subsequent transfers by the Recipient of the Shares,
including without limitation (a) restrictions under an insider trading policy,
(b) restrictions designed to delay and/or coordinate the timing and manner of
sales by the Recipient and other holders and (c) restrictions as to the use of a
specified brokerage firm for such resales or other transfers.  The Recipient
hereby acknowledges that, to the extent he or she is an "affiliate" of the
Company (as that term is defined in Rule 144 promulgated under the Securities
Act of 1933, as amended) or to the extent that the Shares have not been
registered under the Securities Act of 1933, as amended, or applicable state
securities laws, the Shares are subject to, and the certificates representing
the Shares shall be legended to reflect, certain trading restrictions under
applicable securities laws (including particularly the Securities and Exchange
Commission's Rule 144), and the Recipient hereby agrees to comply with all such
restrictions and to execute such documents or take such other actions as the
Company may require in connection with such restrictions.
 
 
SECTION 6 - NON-TRANSFERABILITY

 
Unless otherwise provided in the Term Sheet or by amendment to the Term Sheet,
the Recipient may not assign or transfer unvested Shares to anyone other than by
will or the laws of descent and distribution.  The Company may cancel unvested
Shares if the Recipient attempts to assign or transfer them in a manner
inconsistent with this Section 6.
 
 
2

--------------------------------------------------------------------------------

 
 
SECTION 7 - DISPUTES

 
Any disagreement concerning the Shares shall be finally and conclusively
determined as provided in the Plan.
 
 
SECTION 8 - THE PLAN AND OTHER AGREEMENTS

 
The provisions of the Plan are incorporated into these Standard Terms and
Conditions by this reference.  Certain capitalized terms not otherwise defined
herein are defined in the Plan.  The Term Sheet, these Standard Terms and
Conditions and the Plan constitute the entire understanding between the
Recipient and the Company regarding the Shares.  Any prior agreements,
commitments or negotiations concerning the Shares are superseded, except for
written change in control, severance protection, or similar agreements that
provide for the acceleration of the vesting of equity awards.
 
 
SECTION 9 – STOCKHOLDER RIGHTS

 
During the period prior to the vesting of the Shares, the Recipient will have
all of the rights of a stockholder of the Company, including, without
limitation, the right to vote and to receive all dividends or other
distributions with respect to the Shares.
 
 
SECTION 10 - NOT A CONTRACT FOR EMPLOYMENT

 
Nothing in the Plan, in the Term Sheet, these Standard Terms and Conditions or
any other instrument executed pursuant to the Plan shall (a) confer upon the
Recipient any right to continue in the employ of the Company or any of its
subsidiaries, (b) affect the right of the Company and each of its subsidiaries
to terminate the employment of the Recipient, with or without cause, or (c)
confer upon the Recipient and right to participate in any Recipient welfare or
benefit plan or other program of the Company or any of its subsidiaries other
than the restricted stock grant described in the Term Sheet.  The Recipient
hereby acknowledges and agrees that the Company and each of its subsidiaries may
terminate the employment of the Recipient at any time and for any reason, or for
no reason, unless the Recipient and the Company or such subsidiary are parties
to a written employment agreement that expressly provides otherwise.
 
 
SECTION 11 - NOTICES

 
All notices, requests, demands and other communications pursuant to these
Standard Terms and Conditions shall be in writing and shall be deemed to have
been duly given if personally delivered, or, if mailed, when received by, the
other party at the following addresses (or at such other address as shall be
given in writing by either party to the other):


If to the Company to:       Standard Pacific Corp.
            15360 Barranca Parkway
     Irvine, California 92618
            Attn.: Secretary


If to the Recipient, to the address for such Recipient on file with the Company.
 
 
SECTION 12 - SEPARABILITY

 
In the event that any provision of these Standard Terms and Conditions is
declared to be illegal, invalid or otherwise unenforceable by a court of
competent jurisdiction, such provision shall be reformed, if possible, to the
extent necessary to render it legal, valid and enforceable, or otherwise
deleted, and the
 
3

--------------------------------------------------------------------------------

 
remainder of these Standard Terms and Conditions shall not be affected except to
the extent necessary to reform or delete such illegal, invalid or unenforceable
provision.
 
 
SECTION 13 - HEADINGS

 
The headings preceding the text of the sections hereof are inserted solely for
convenience of reference, and shall not constitute a part of these Standard
Terms and Conditions, nor shall they affect its meaning, construction or effect.
 
 
SECTION 14 - FURTHER ASSURANCES

 
Each party shall cooperate and take such action as may be reasonably requested
by another party in order to carry out the provisions and purposes of these
Standard Terms and Conditions.
 
 
SECTION 15 - BINDING EFFECT

 
These Standard Terms and Conditions shall inure to the benefit of and be binding
upon the parties hereto and their respective permitted heirs, beneficiaries,
successors and assigns.



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------